       Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 1 of 47




             IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF NEW YORK


HAROLD BROWN SR., BARBARA
BROWN, PAULA RICH, REGINA
BROWN, MINDYLOU PARESI,
JANET G. PARESI, ALEXANDRA                COMPLAINT UNDER THE
VANDENBROEK, ELIZABETH                     ANTI-TERRORISM ACT
SANTINA PARESI, SANTINA                       (18 U.S.C. § 2333)
CARTISSER, TERRY PARESI,
DANA MARIE BERNHARDT,
MARY LEE WISE, E.P., by and                 JURY TRIAL DEMANDED
through his next friend Dana Marie
Bernhardt, and MARY HEATHER
WISE,

                  Plaintiffs,               No. 19-cv-11876

      v.

National Bank of Pakistan,

                  Defendant.




   Ryan R. Sparacino                    Tejinder Singh
    (pro hac vice motion forthcoming)     (SDNY Bar No. TS0613)
   SPARACINO PLLC                       GOLDSTEIN & RUSSELL, P.C.
   1920 L Street, NW, Suite 535         7475 Wisconsin Ave., Suite 850
   Washington, DC 20036                 Bethesda, MD 20814
   Tel: 202.629.3530                    Tel: 202.362.0636
   Ryan.sparacino@sparacinopllc.com     Fax: 866.574.2033
                                        tsingh@goldsteinrussell.com
             Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 2 of 47




                                            TABLE OF CONTENTS

I.         NATURE OF THE ACTION ..........................................................................1
II.        THE PARTIES ................................................................................................4
      A.        Plaintiffs......................................................................................................4
      B.        The Defendant ............................................................................................8
III.       JURISDICTION AND VENUE ......................................................................8
IV.        FACTUAL ALLEGATIONS ..........................................................................9
      A.        The Camp Chapman Attack .......................................................................9
      B.        The Terrorist Organizations that Committed the Camp Chapman
                Attack........................................................................................................12
           1.       Al-Qaeda..............................................................................................13
           2.       Pakistani Taliban .................................................................................15
           3.       The Relationship between al-Qaeda and the Pakistani Taliban ..........18
      C.        National Bank of Pakistan’s Knowing Provision of Material Support
                to the Terrorists that Committed the Camp Chapman Attack ..................21
           1.       National Bank of Pakistan’s Customer, Hafiz Khan...........................21
           2.       National Bank of Pakistan’s Role and Knowledge .............................26
CLAIMS FOR RELIEF ...........................................................................................39
      First Claim for Relief (Aiding and Abetting) ......................................................39
      Second Claim for Relief (Conspiracy) .................................................................41
      Third Claim for Relief (Violation of 18 U.S.C. § 2339A)...................................42
      Fourth Claim for Relief (Violation of 18 U.S.C. § 2339B) .................................43
PRAYER FOR RELIEF ..........................................................................................44




                                                                i
           Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 3 of 47




      Plaintiffs, by their attorneys, allege the following:

      I.       NATURE OF THE ACTION

      1.       This is an action under the Anti-Terrorism Act, 18 U.S.C. § 2333(a)

and (d), brought on behalf of the families of Americans killed in a suicide bombing

that occurred on December 30, 2009 at CIA Forward Operating Base Chapman in

the Khost province of Afghanistan (the “Camp Chapman Attack”).

      2.       The Camp Chapman Attack was jointly planned, authorized, and

committed by al-Qaeda, which had been designated a foreign terrorist organization

(“FTO”) by the U.S. government; by the Tehrik-i-Taliban Pakistan (“TTP” or

“Pakistani Taliban”), which collaborated with al-Qaeda in Pakistan and would be

designated an FTO several months later; and by the Haqqani Network, which was

part of the Taliban and designated an FTO in 2012. Each terrorist group played an

important role in the commission of the Camp Chapman Attack.

      3.       Before and after the Camp Chapman Attack, a terrorist financier

named Hafiz Muhammad Sher Ali Khan (“Hafiz Khan”) sent tens of thousands of

dollars from the United States to Pakistani Taliban operatives and fighters, for the

purpose of supporting the Pakistani Taliban in its terror campaigns. For these

transfers, Hafiz Khan was tried and convicted by the United States government of

providing material support to terrorists and terrorist organizations, and of

conspiring to do so. His conviction was upheld on appeal.
        Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 4 of 47




      4.     The evidence at Hafiz Khan’s trial showed that he supported the

Pakistani Taliban in word and deed. In myriad recorded statements, Hafiz Khan

praised the Pakistani Taliban and al-Qaeda, and wished death on Americans,

especially those fighting in Afghanistan. But Hafiz Khan did more than talk. He

also funneled money, including U.S. dollars, from the United States to Pakistan for

the benefit of the Pakistani Taliban. Members of Hafiz Khan’s family, including

one of his sons, his daughter, and his grandson, were known or suspected to be

affiliated with the Pakistani Taliban. And Hafiz Khan’s “madrassa” (a religious

school) was likewise a sanctuary for the Pakistani Taliban and its supporters. A

confidential human source reported to the FBI that the madrassa displayed a

banner stating “Death to America,” and Hafiz Khan himself bragged that children

from his madrassa had gone on to receive terrorism training to fight and kill

Americans in Afghanistan.

      5.     The evidence at Hafiz Khan’s trial also directly implicated the

defendant in this case, the National Bank of Pakistan (“NBP”). Hafiz Khan

maintained at least two U.S. dollar accounts in Pakistan with NBP, which were

used to fund the Pakistani Taliban. At Hafiz Khan’s instructions, NBP would

transfer money from his United States accounts to those Pakistani accounts to

make funds available to individuals who facilitated the purchase of weapons by the

Pakistani Taliban, and who provided cash to Pakistani Taliban fighters. Hafiz Khan

                                         2
         Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 5 of 47




also used the NBP accounts to fund his madrassa. The use of the NBP accounts

was critical to Hafiz Khan’s terrorist financing activities. For example, when an

informant posing as a Pakistani Taliban sympathizer asked Hafiz Khan to give him

money to take to the Pakistani Taliban, Khan responded, “No, I do not give this

way. . . . I send it through my bank.”1 In light of Hafiz Khan’s well-established

links to the Pakistani Taliban, and the suspicious nature of the transactions he

made, NBP would have known that the dollars Hafiz Khan was sending through

his bank accounts were for the purpose of supporting the Pakistani Taliban’s

terrorism.

       6.     By providing funds to a terrorist organization that committed the

Camp Chapman Attack, through Hafiz Khan and/or others, NBP violated the Anti-

Terrorism Act’s primary and secondary liability provisions. The Anti-Terrorism

Act is deliberately phrased broadly to create civil liability for anybody who

provides—directly or indirectly—material support to violent terrorists and terrorist

organizations who kill Americans. Terrorists need financial conduits to carry out

violent attacks, and NBP supplied them. Accordingly, NBP is liable to the victims

of the Camp Chapman Attack and their families.




   1
      See Trial Transcript, United States v. Khan, No. 11-cr-20331-RNS, Doc. 835, at 42 (S.D.
Fl. 2013) (hereinafter “Khan Trial Transcript”) (testimony of FBI Special Agent Michael
Ferlazzo, recounting recorded conversation that occurred on Sept. 19, 2010).

                                               3
         Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 6 of 47




       II.    THE PARTIES

       A. Plaintiffs

       7.     On December 30, 2009, a suicide bomber perpetrated the Camp

Chapman Attack, killing nine people. Despite their heroic efforts to stop the attack,

Harold Brown, Jr., a former Army officer, Dane Paresi, a former Green Beret, and

Jeremy Jason Wise, a former Navy SEAL, were killed. Their family members are

Plaintiffs in this case.

       The Harold Brown Jr. Family

       8.     Harold Brown Jr. served in Afghanistan as a U.S. government

employee serving in the Central Intelligence Agency. On December 30, 2009, Mr.

Brown died from injuries sustained in the Camp Chapman Attack.

       9.      Mr. Brown was a national of the United States at the time of the

attack and his death.

       10.    As a result of the attack, Mr. Brown was injured in his person and/or

property. The Plaintiff members of the Brown Family are the survivors and/or heirs

of Mr. Brown and are entitled to recover for their own injuries and for the damages

Mr. Brown sustained.

       11.    Plaintiff Harold Brown Sr. is the father of Mr. Brown. He is a national

of the United States.




                                          4
        Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 7 of 47




      12.    Plaintiff Barbara Brown is the mother of Mr. Brown. She is a national

of the United States.

      13.    Plaintiff Paula Rich is the sister of Mr. Brown. She is a national of the

United States.

      14.    Plaintiff Regina Brown is the sister of Mr. Brown. She is a national of

the United States.

      15.    As a result of the death of Mr. Brown, each member of the Brown

Family has experienced severe mental anguish, emotional pain and suffering, and

the loss of Mr. Brown’s society, companionship, and counsel.

      The Dane Clark Paresi Family

      16.    Dane Clark Paresi served in Afghanistan as a civilian government

contractor working for Xe Services. On December 30, 2009, Mr. Paresi died from

injuries sustained in the Camp Chapman Attack.

      17.    Mr. Paresi was a national of the United States at the time of the attack

and his death.

      18.    As a result of the attack, Mr. Paresi was injured in his person and/or

property. The Plaintiff members of the Paresi Family are the survivors and/or heirs

of Mr. Paresi and are entitled to recover for their own injuries and for damages Mr.

Paresi sustained.




                                          5
        Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 8 of 47




      19.    Plaintiff MindyLou Paresi is the widow of Mr. Paresi. She is a

national of the United States.

      20.    Plaintiff Janet G. Paresi is the mother of Mr. Paresi. She is a national

of the United States.

      21.    Plaintiff Alexandra VandenBroek is the step-daughter of Mr. Paresi.

She is a national of the United States. Alexandra VandenBroek lived in the same

household as Mr. Paresi for a substantial period of time and considered Mr. Paresi

the functional equivalent of a biological father.

      22.    Plaintiff Elizabeth Santina Paresi is the daughter of Mr. Paresi. She is

a national of the United States.

      23.    Plaintiff Santina Cartisser is the sister of Mr. Paresi. She is a national

of the United States.

      24.    Plaintiff Terry Paresi is the brother of Mr. Paresi. He is a national of

the United States.

      25.    As a result of the death of Mr. Paresi, each member of the Paresi

Family has experienced severe mental anguish, emotional pain and suffering, and

the loss of Mr. Paresi’s society, companionship, and counsel.




                                           6
        Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 9 of 47




      The Jeremy Jason Wise Family

      26.    Jeremy Jason Wise served in Afghanistan as a civilian government

contractor working for Xe Services. On December 30, 2009, Mr. Wise died from

injuries sustained in the Camp Chapman Attack.

      27.     Mr. Wise was a national of the United States at the time of the attack

and his death.

      28.    As a result of the attack, Mr. Wise was injured in his person and/or

property. The Plaintiff members of the Wise Family are the survivors and/or heirs

of Mr. Wise and are entitled to recover for their own injuries and the damages Mr.

Wise sustained.

      29.    Plaintiff Dana Marie Bernhardt is the widow of Mr. Wise. She is a

national of the United States.

      30.    Plaintiff Mary Lee Wise is the mother of Mr. Wise. She is a national

of the United States.

      31.    Plaintiff E.P., by and through his next friend Dana Marie Bernhardt, is

the minor step-son of Mr. Wise. He is a national of the United States. E.P., by and

through his next friend Dana Marie Bernhardt, lived in the same household as Mr.

Wise for a substantial period of time and considered Mr. Wise the functional

equivalent of a biological father.




                                          7
        Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 10 of 47




      32.    Plaintiff Mary Heather Wise is the sister of Mr. Wise. She is a

national of the United States.

      33.    As a result of the death of Mr. Wise, each member of the Wise Family

has experienced severe mental anguish, emotional pain and suffering, and the loss

of Mr. Wise’s society, companionship, and counsel.

      B. The Defendant
      34.    Defendant is the National Bank of Pakistan, headquartered in Karachi,

Pakistan.

      35.    NBP has at least two branches in the United States. One is located at

100 Wall St., 21st Floor, New York, NY 10005. The other is at 1875 Connecticut

Ave. N.W., Washington, DC 20009.

      III.   JURISDICTION AND VENUE

      36.    This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1331, 18 U.S.C. § 2333(a) and (d), and 18 U.S.C. § 2338, as a civil

action brought by nationals of the United States who have been injured by reason

of acts of international terrorism, and/or their estates, survivors, or heirs.

      37.    Venue is proper in this district pursuant to 18 U.S.C. § 2334(a)

because NBP will be served here. It is also proper pursuant to 28 U.S.C.§ 1391.

      38.    NBP is subject to personal jurisdiction pursuant to 18 U.S.C.

§ 2334(a), to Section 2(a)(6) of the Justice Against Sponsors of Terrorism Act,


                                            8
        Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 11 of 47




Pub. L. No. 114-222, 130 Stat. 852 (2016), to N.Y. C.P.L.R. § 302, and Fed. R.

Civ. P. 4(k). That is because, as explained in more detail below, the violations in

this case involved sending U.S. dollars from the United States to bank accounts in

Pakistan for the purpose of financing terrorism. 2

       IV.    FACTUAL ALLEGATIONS

       39.    The factual allegations in this Complaint are based on information and

belief after consulting authoritative sources about the events described herein,

including mainstream news publications, reports by knowledgeable experts, and

government sources.

       A. The Camp Chapman Attack

       40.    On December 30, 2009, a suicide bomber named Humam Khalil al-

Balawi (“Balawi”) attacked a secret CIA base in the Khost Province of

Afghanistan known as Camp Chapman. Balawi posed as an informant willing to

provide information about high-value al-Qaeda targets in Pakistan. Upon gaining

entry to the base, he detonated a suicide vest, murdering nine people, seven of

whom were American. Six others were seriously injured. The Camp Chapman




   2
     See, e.g., Khan Trial Transcript, Doc. 836, at 17 (testimony of Special Agent Ferlazzo
recounting an instance in which a bank transfer to the branch in Pakistan had been held up, and
Hafiz Khan had inquired with the NBP branch in Washington, D.C. about the status).

                                               9
        Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 12 of 47




Attack was the largest attack on the CIA since the 1983 bombing of a Marine

compound in Beirut, Lebanon. 3

       41.    Balawi acted as an agent of a terrorist syndicate that included three

prominent and violent terrorist organizations: al-Qaeda, the Pakistani Taliban, and

the Haqqani Network. 4

       42.    Al-Qaeda authorized the Camp Chapman Attack. Specifically, Sheikh

Saeed al Masri, al-Qaeda’s number three leader at the time and a member of al-

Qaeda’s leadership, authorized the attack.5

       43.    The Pakistani Taliban helped plan and execute the attack by providing

financial and logistical support. That support was coordinated by Hakimullah

Mehsud, the leader of the Pakistani Taliban, who appeared in a video released after

the fact together with Balawi to take credit for “arranging” the attack.6 Balawi also



   3
    The events surrounding this attack are chronicled in a book, Joby Warrick, The Triple
Agent: The al-Qaeda Mole Who Infiltrated the CIA (2012) (hereinafter “Warrick, Triple Agent”).
   4
     Nick Schifrin, Al Qaeda Claims Responsibility for CIA Base Bombing, ABC News (Jan. 6,
2010), https://abcnews.go.com/Blotter/al-qaeda-claims-responsibility-cia-base-
bombing/story?id=9498684; Mark Sappenfield, CIA Agents Killed in Afghanistan Were in
Taliban’s Backyard, Christian Science Monitor (Dec. 31, 2009), https://www.csmonitor.com/
USA/Military/2009/1231/CIA-agents-killed-in-Afghanistan-were-in-Taliban-s-backyard; Bruce
Riedel, Deadly Embrace: Pakistan, America, and the Future of the Global Jihad 99-100 (2011)
(hereinafter “Riedel, Deadly Embrace”).
   5
     Warrick, Triple Agent at 154; see also Bruce Riedel, Three Is the Loneliest Number,
Foreign Policy (2010), https://foreignpolicy.com/2010/06/02/three-is-the-loneliest-number-2/.
   6
     Lee Ferran, Taliban Releases Image of ‘Martyred’ Leader Hakimullah Mehsud, ABC News
(Nov. 4, 2013), https://abcnews.go.com/Blotter/hakimullah-mehsud-taliban-releases-image-
martyred-leader/story?id=20780493.

                                              10
          Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 13 of 47




trained at a Pakistani Taliban camp in North Waziristan.7 And the U.S. State

Department determined that Pakistani Taliban leader Qari Hussain, who was “one

of TTP’s top lieutenants and serves as the trainer and organizer of the group’s

suicide bombers,” is “believed to have trained” Balawi before the Camp Chapman

Attack.8

         44.    For its part, the Haqqani Network provided substantial assistance to

its al-Qaeda and Pakistani Taliban terrorist partners in the Camp Chapman Attack,

including the al-Qaeda suicide bomber, Balawi, who triggered the suicide vest. On

information and belief, the Haqqani Network provided key support for the Camp

Chapman Attack, including but not limited to intelligence and logistical

support. The Taliban has publicly taken responsibility for the attack.

         45.    Statements by al-Qaeda and the Pakistani Taliban confirmed that the

attack was retaliation against the CIA for drone strikes that had killed (among

others) Baitullah Mehsud, who was at the time leader of the Pakistani Taliban.

         46.    Through their collaborative effort, al-Qaeda, the Pakistani Taliban,

and the Haqqani Network jointly committed the Camp Chapman Attack, through

their agent Balawi.




   7
       Warrick, Triple Agent at 150.
   8
      U.S. Dep’t of State, Terrorist Designation of Tehrik-E Taliban (TTP) Leader Qari Hussain
(Jan. 20, 2011), https://2009-2017.state.gov/r/pa/prs/ps/2011/01/155030.htm.

                                              11
          Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 14 of 47




         B. The Terrorist Organizations that Committed the Camp Chapman
            Attack

         47.    Since the U.S.-led overthrow of the Taliban-controlled government in

Afghanistan in 2001, terrorists have repeatedly attacked American service

members and civilians there. This case focuses on al-Qaeda and the Pakistani

Taliban, which worked in concert and shared resources, personnel, and operational

plans. Given such coordination, a former CIA official and senior White House

advisor called the resulting terrorist superstructure a “syndicate,” composed of al-

Qaeda, the Pakistani Taliban, the Taliban (including the Haqqani Network), and

several other allied terrorist groups.9 In fact, Osama bin Laden himself conceived

of al-Qaeda as the leader of a broad coalition of terrorists across Pakistan and

Afghanistan. 10

         48.    These terrorists used indiscriminate violence against American service

members and civilians alike to achieve political ends. The syndicate’s primary goal

was to affect U.S. foreign policy and expel coalition personnel from Afghanistan.

Syndicate members also used violence and intimidation to further their

longstanding domestic political agenda of imposing a severe form of Islamic law

throughout Pakistan and Afghanistan.


   9
       Riedel, Deadly Embrace at 1.
   10
      See Bill Roggio & Thomas Joscelyn, The al Qaeda – Taliban Connection, Wash. Exam’r
(July 4, 2011), https://www.washingtonexaminer.com/weekly-standard/the-al-qaeda-taliban-
connection.

                                           12
        Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 15 of 47




       49.      None of the terrorists identified below adhered to the Geneva

Conventions or the law of war. They refused to wear uniforms or otherwise

distinguish themselves from civilians; they intentionally slaughtered civilians; and

they used indiscriminate weapons.

                 1. Al-Qaeda

       50.       Osama bin Laden formed al-Qaeda in the late 1980s in Afghanistan in

response to the Soviet occupation of Afghanistan. For decades, al-Qaeda has been

a Sunni Islamic terrorist organization intent on destroying the United States.

       51.      Following the Soviet withdrawal from Afghanistan, Osama bin Laden

began to transform al-Qaeda into a global terrorist group with the capability of

launching attacks around the world. Osama bin Laden declared war on the United

States in a published fatwa (religious decree) in 1996. 11 In 1998, he declared a

global jihad calling on all Muslims to kill Americans at any opportunity. 12

       52.      On August 7, 1998, al-Qaeda suicide bombers in explosive-laden

trucks attacked the U.S. embassies in Kenya and Tanzania, killing more than 200




       11
          Anne Stenersen, Al-Qaida in Afghanistan 62-63 (2017); Osama bin Laden, Counter
Extremism Project, https://www.counterextremism.com/extremists/osama-bin-laden (last visited
Dec. 27, 2019); National Commission on Terrorist Attacks Upon the United States, The 9/11
Commission Report 48 (2004), available at https://govinfo.library.unt.edu/911/report/
911Report.pdf (hereinafter “9/11 Commission Report”).
       12
            9/11 Commission Report at 47; Stenersen, Al-Qaida in Afghanistan at 71.

                                                13
        Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 16 of 47




people and wounding more than 5,000 others. The United States responded two

weeks later with missile strikes on al-Qaeda bases in Afghanistan. 13

       53.       As a result of these and other terrorist attacks, the U.S. State

Department designated al-Qaeda as an FTO on October 8, 1999. 14 Knowingly

providing material support to an FTO is a crime. 18 U.S.C. § 2339B(a)(1).

       54.       On September 11, 2001, al-Qaeda attacked the World Trade Center in

New York and the Pentagon, killing thousands. 15 A third attack, possibly aimed at

the White House, was thwarted by passengers aboard United Flight 93. 16

       55.       The United States demanded that the Taliban turn over bin Laden, and

the Taliban refused. A U.S.-led coalition invaded Afghanistan in October, and bin

Laden and Taliban leaders eventually fled to Pakistan. 17

       56.       In February 2003, bin Laden issued a recording calling specifically for

suicide attacks in Afghanistan and Iraq. 18 Followers of the Taliban school of

thought had previously viewed suicide attacks as taboo, but al-Qaeda convinced



       13
            Stenersen, Al-Qaida in Afghanistan at 76.
       14
          U.S. Dep’t of State, Foreign Terrorist Organization, Designations by the Secretary of
State, (Oct. 8, 1999), https://2001-2009.state.gov/s/ct/rls/rpt/fto/2682.htm.
       15
            9/11 Commission Report at 285-311.
       16
            Id. at 10-14.
       17
            Id. at 332-334; Stenersen, Al-Qaida in Afghanistan at 177.
       18
          Dan Eggen & Susan Schmidt, Bin Laden Calls Iraqis to Arms, Wash. Post (Feb. 12,
2003), https://www.washingtonpost.com/archive/politics/2003/02/12/bin-laden-calls-iraqis-to-
arms/564a5029-9e49-4e2a-bbe2-0a626f9afc70/.

                                                 14
        Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 17 of 47




them they were religiously permissible.19 With al-Qaeda’s encouragement – and

training – the number of such suicide attacks in Afghanistan increased from one in

2002, two in 2003, and six in 2004 to 21 in 2005 and more than 100 in 2006. 20 Al-

Qaeda also paid the families of suicide bombers in Afghanistan. 21

       57.       Although Osama bin Laden is now dead, the United States and its

coalition partners are still fighting al-Qaeda to this day.

                 2. Pakistani Taliban

       58.       The Pakistani Taliban, also known as Tehrik-i-Taliban Pakistan or

TTP, is a Sunni Islamic terrorist organization that was formally created in 2007,

based in the Federally Administered Tribal Areas of Pakistan, and organized to

advance a radical terrorist agenda in Afghanistan and Pakistan.

       59.       The Pakistani Taliban consisted of Taliban supporters and

sympathizers in Pakistan who decided to form their own terrorist group to partner

with other terrorist groups, like Al-Qaeda, in order to carry out terrorist attacks in

Afghanistan and Pakistan in support of their terrorist agenda. At all times, the


       19
          Brian Glyn Williams, Mullah Omar’s Missiles: A Field Report on Suicide Bombers in
Afghanistan, Middle East Policy Council (2008), https://mepc.org/journal/mullah-omars-
missiles-field-report-suicide-bombers-afghanistan; Rohan Gunaratna and Syed Adnan Ali Shah
Bukhari, Militant Organisations and Their Driving Forces, published in Pakistan –
Consequences of Deteriorating Security in Afghanistan at 38-39 (2009), https://www.foi.se/rest-
api/report/FOI-R--2683--SE.
       20
         Seth G. Jones, Pakistan’s Dangerous Game, 49 Survival 15, 23 (2007),
http://www3.carleton.ca/csds/docs/Jones%20Pakistan.pdf.
       21
            Id. at 23.

                                              15
          Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 18 of 47




Pakistani Taliban espoused a radical, violent Islamist ideology that emphasized

violent attacks against the perceived enemies of Islam, including Americans in the

region.22

         60.     Since its formation, the Pakistani Taliban has emphasized violent

jihad against NATO forces in Afghanistan as one of the terrorist group’s core

objectives.23 The organization notoriously employs kidnapping, murder,

beheadings, improvised explosive devices and suicide bombings in pursuit of its

objectives.24 This includes paying compensation to the families of suicide

bombers, and providing treatment to injured fighters, which creates incentives for

people to join the Pakistani Taliban’s cause. 25

         61.     From its inception, the Pakistani Taliban was a formidable terrorist

threat on both sides of the Afghan/Pakistan border. As described in a January 2008

profile of TTP published by the Combating Terrorism Center at West Point:

         The organizational strength, military strategy and leadership quality of
         the Taliban in Pakistan’s tribal territories has qualitatively improved
         during the last few years. At the time of the U.S.-led military
         campaign in Afghanistan in late 2001, allies and sympathizers of the

   22
       Hassan Abbas, A Profile of Tehrik-i-Taliban Pakistan, CTC Sentinel Vol. 1, Issue 2 at 1
(Jan. 2008) (“TTP Profile”).
   23
        TTP Profile at 2.
   24
      Khan Trial Transcript, Doc. 833, at 106 (testimony of FBI Special Agent Ferlazzo); Khan
Trial Transcript, Doc. 839, at 134 (testimony of Saifullah Khan, a militia leader who fought the
Pakistani Taliban); Khan Trial Transcript, Doc. 840, at 150-51 (testimony of expert Khurum
Iqbal).
   25
        Khan Trial Transcript, Doc. 840, at 152-54 (testimony of Khurum Iqbal).

                                               16
          Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 19 of 47




         Taliban in Pakistan were not identified as “Taliban” themselves. That
         reality is now a distant memory. Today, Pakistan’s indigenous Taliban
         are an effective fighting force and are engaging the Pakistani military
         on one side and NATO forces on the other.26

         62.     The TTP was first led by Baitullah Mehsud, a jihadist who hailed

from the South Waziristan Agency in Pakistan and followed “the fanatic

Talibanized version of Islam,” under which his stated view was that “only jihad

can bring peace to the world.”27

         63.     On or about August 5, 2009, the TTP’s first leader, Baitullah Mehsud,

was killed by a CIA drone strike in Pakistan. 28 On information and belief, the U.S.

government executed the drone strike against Mehsud because of the key role he

played in the TTP’s campaign of terror against Americans and coalition partners in

Afghanistan.

         64.     As noted above, the Pakistani Taliban retaliated for Mehsud’s death

by participating in the Camp Chapman Attack. In May of 2010, the Pakistani

Taliban also attempted to carry out a car bombing in Times Square, which failed.




   26
        TTP Profile at 1.
   27
        TTP Profile at 3.
   28
     Declan Walsh, Air Strike Kills Taliban Leader Baitullah Mehsud, The Guardian (Aug. 7,
2009).

                                            17
           Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 20 of 47




The bomber in that case received training and resources from the Pakistani Taliban

as he attempted to murder Americans on U.S. soil. 29

         65.         On September 1, 2010, the U.S. State Department designated the

Pakistani Taliban as an FTO.30 It remains designated as such to this day. As the

government explained in Hafiz Khan’s trial, however, “just because the Pakistani

Taliban was not formally designated as a foreign terrorist organization . . . until

that date, September 1, 2010, does not mean the group suddenly became violent on

that day.”31 Instead, the group engaged in “extreme violence during 2008, 2009,

and the first part of 2010”—the entire time the funds at issue in this case were

being transferred.32

                     3. The Relationship between al-Qaeda and the Pakistani Taliban

         66.         As their coordination in the authorization, planning, and commission

of the Camp Chapman Attack illustrates, al-Qaeda and the Pakistani Taliban are

closely allied as parts of an overarching terrorist syndicate in the region. 33




   29
     U.S. Dep’t of Justice, Faisal Shahzad Indicted for Attempted Car Bombing in Times
Square (June 17, 2010), https://www.justice.gov/opa/pr/faisal-shahzad-indicted-attempted-car-
bombing-times-square.
   30
       U.S. Dep’t of State, Foreign Terrorist Organizations, https://www.state.gov/foreign-
terrorist-organizations/.
   31
        Khan Trial Transcript, Doc. 833, at 29-30 (government’s opening statement).
   32
        Id. at 30.
   33
        Riedel, Deadly Embrace at 100.

                                                18
          Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 21 of 47




         67.     John Brennan (then the chief counterterrorism advisor to the

President, and later director of the Central Intelligence Agency) commented in

2010 that the Pakistani Taliban “is closely allied with al-Qaeda. They train

together, they plan together, they plot together. They are almost

indistinguishable.”34 Others have described the Pakistani Taliban as a “franchise”

of al-Qaeda that gives al-Qaeda operational support in Pakistan. 35

         68.     More specifically, the Pakistani Taliban provided a critical safe-haven

for both al-Qaeda and the Afghan Taliban in parts of South Waziristan Agency as

early as 2007.36 The Pakistani Taliban also trained al-Qaeda terrorists operating in

Afghanistan. For example, TTP leader Qari Hussain helped provide training to

Balawi for the Camp Chapman Attack. 37

         69.     The State Department has agreed with these assessments. In its order

designating the Pakistani Taliban as an FTO, the State Department blamed the

Pakistani Taliban and al-Qaeda for the Camp Chapman Attack and noted that

“TTP and al-Qa’ida have a symbiotic relationship; TTP draws ideological



   34
     Kathleen Hennessey, N.Y. Bomber has al Qaeda tie, White House Says, SFGate (May 10,
2010), https://www.sfgate.com/news/article/N-Y-bomber-has-al-Qaeda-tie-White-House-says-
3264841.php.
   35
     Ayesha Siddiqa, Pakistan’s Counterterrorism Strategy: Separating Friends from Enemies,
34 Wash. Quarterly 149, 153 (2011).
   36
        TTP Profile at 3.
   37
       U.S. Dep’t of State, Terrorist Designation of Tehrik-E Taliban (TTP) Leader Qari Hussain
(Jan. 20, 2011), https://2009-2017.state.gov/r/pa/prs/ps/2011/01/155030.htm.
                                              19
          Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 22 of 47




guidance from al-Qa’ida, while al-Qa’ida relies on TTP for safe haven in the

Pashtun areas along the Afghan-Pakistani border. This mutual cooperation gives

TTP access to both al-Qa’ida’s global terrorist network and the operational

experience of its members. Given the proximity of the two groups and the nature of

their relationship, TTP is a force multiplier for al-Qa’ida.”38

         70.    Expert witnesses likewise testified that al-Qaeda and the TTP are

ideologically and operationally very close. Thus, “Al-Qaeda’s ideology is to wage

global jihad against America and its allies, and TTP fully subscribed to that

ideology. TTP also believes in fighting against the U.S. and its allies anywhere in

the world they find the chance, so that is the ideological link, and [the] operational

link is also very strong.” 39

         71.    As further confirmation of these organizations’ close ties, after Osama

bin Laden was brought to justice, “Pakistani Taliban militants allied with al Qaeda

[] vowed to avenge bin Laden’s killing.”40

         72.    This matters because it means that, in the time frame relevant to the

allegations in this Complaint, providing support to the Pakistani Taliban


   38
     U.S. Department of State, Designations of Tehrik-e Taliban Pakistan and Two Senior
Leaders (Sept. 1, 2010), https://2009-2017.state.gov/r/pa/prs/ps/2010/09/146545.htm.
   39
        Khan Trial Transcript, Doc. 840, at 113 (testimony of Khurum Iqbal).
   40
      Haji Mujtaba, Militants target check post in Pakistan’s N. Waziristan, Reuters (May 26,
2011), https://www.reuters.com/article/us-pakistan-blast/militants-target-check-post-in-
pakistans-n-waziristan-idUSTRE74P2Q820110526.

                                                20
        Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 23 of 47




necessarily meant assisting al-Qaeda as well. The organizations planned together,

trained together, shared resources, and attacked together. Any support to the

Pakistani Taliban enabled that organization to facilitate terrorist attacks against

Americans in Afghanistan, executed by either the Pakistani Taliban or, as in the

Camp Chapman Attack, a joint operation between the Pakistani Taliban, al-Qaeda,

and other components of the syndicate.

      C. National Bank of Pakistan’s Knowing Provision of Material Support
         to the Terrorists that Committed the Camp Chapman Attack
             1. National Bank of Pakistan’s Customer, Hafiz Khan

      73.    Hafiz Khan lived for approximately six decades in the Swat Valley in

Pakistan before moving to Miami, Florida, where he became a U.S. citizen. From

Florida, Hafiz Khan transferred funds to Pakistan for the purpose of supporting the

Pakistani Taliban. In 2011, a federal grand jury indicted Hafiz Khan and others for

providing and conspiring to provide material support to terrorists in violation of 18

U.S.C. §§ 2339A, and 2339B. After a 29-day jury trial, Hafiz Khan was convicted

of all counts and sentenced to twenty-five years in prison. His conviction was

upheld on appeal.

      74.    In recorded conversations that took place in 2009 and 2010, Hafiz

Khan repeatedly declared that he supported both the Pakistani Taliban and

al-Qaeda, including in their fight against the United States. In a conversation with



                                          21
          Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 24 of 47




his grandson, Alam Zeb, who was himself “associated with the Taliban,” 41 Hafiz

Khan referred repeatedly to “our Shagirdan [Taliban].”42 He hoped that “Allah

[would] make all the Taliban victorious over [the Americans], victorious over the

whole world.” 43 Upon hearing that the Afghan Taliban had killed four American

soldiers in Afghanistan, Hafiz Khan declared that “[t]hey should kill four thousand

more.”44 He hoped that a thousand Americans would die every month. 45 Upon

hearing that the Taliban had shot down an American helicopter in Afghanistan,

Hafiz Khan hoped that Allah would “bring death to 50,000 of them.” 46 Upon

hearing that the Pakistani Taliban had killed ten Christians, Hafiz Khan

commented that he was “getting happy,” and hoped that the American general in

Afghanistan, “along with all his companions, may get eliminated at the hands of

the Taliban.”47 Upon hearing the prediction that another terrorist attack would take

place in the United States, he exclaimed, “Oh Allah, may it be! Oh Allah! Oh

Allah! May Allah paralyze all their powers.” 48 And he commented, after hearing


   41
        Khan Trial Transcript, Doc. 835, at 54-55 (recording of conversation dated Sept. 20, 2010).
   42
        Khan Trial Transcript, Doc. 833, at 166 (recording of conversation dated Sept. 19, 2009).
   43
        Khan Trial Transcript, Doc. 837, at 165 (recording of conversation dated July 24, 2010).
   44
        Khan Trial Transcript, Doc. 833, at 199 (recording of conversation dated Aug. 23, 2010).
   45
        Khan Trial Transcript, Doc. 833, at 191 (recording of conversation dated July 5, 2010).
   46
     Khan Trial Transcript, Doc. 833, at 200-202 (recording of conversation dated Sept. 22,
2010).
   47
        Khan Trial Transcript, Doc. 837, at 193 (recording of conversation dated Aug. 16, 2010).
   48
        Khan Trial Transcript, Doc. 833, at 187 (recording of conversation dated June 27, 2010).

                                                 22
          Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 25 of 47




news of an attempted bombing in New York, that “[t]hese al-Qaeda people are

awesome people.” 49 He hoped that Allah would destroy the Americans so they

would “all die with this desire [to capture Osama bin Laden unfulfilled].”50

         75.    Hafiz Khan specifically condoned the use of suicide bombings—as

long as those bombings targeted government and military personnel. He called for

suicide bombings by the Pakistani Taliban.51 He specifically endorsed an attack in

the Pakistani legislature.52 And when Hafiz Khan heard that the Pakistani Taliban

had carried out a suicide bombing at a public market, he opined that “this should

be done at the government places” instead. 53

         76.    Hafiz Khan supported the Pakistani Taliban in at least two ways. First,

he sent funds to the Pakistani Taliban, using his accounts at the National Bank of

Pakistan to facilitate the transfers. Hafiz Khan would raise money in the United

States from donors, family, or his own work. He would deposit those funds in his

accounts in the United States, send them to his accounts in Pakistan, and then

either instruct the NBP branch in Pakistan to permit third parties to make




   49
        Khan Trial Transcript, Doc. 833, at 210 (recording of conversation dated July 1, 2010).
   50
        Khan Trial Transcript, Doc. 833, at 196 (recording of conversation dated Aug. 16, 2010).
   51
        Khan Trial Transcript, Doc. 833, at 209 (recording of conversation dated Aug. 22, 2009).
   52
     Khan Trial Transcript, Doc. 833, at 154-55 (recording of conversation dated Aug. 12,
2009).
   53
        Khan Trial Transcript, Doc. 833, at 207 (recording of conversation dated Oct. 9, 2009).

                                                 23
          Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 26 of 47




withdrawals, or would give pre-signed checks to those third parties to make

substantial withdrawals from the accounts at the branch. Those third parties either

were members of the Pakistani Taliban or used the money for the Pakistani

Taliban’s benefit to acquire weapons and provide medical treatment to injured

fighters.

         77.      The government demonstrated that Hafiz Khan arranged for the

following transactions to deliver money to the Pakistani Taliban and its agents: 54

               a. On August 13, 2008, a Pakistani Taliban sympathizer named Ali

                  Rehman, who provided guns and money to the Pakistani Taliban, 55

                  obtained $10,000 from one of Hafiz Khan’s NBP bank accounts.

               b. On January 22, 2009, Rehman obtained another $10,000 from one of

                  Hafiz Khan’s NBP bank accounts.

               c. On March 25, 2009, Rehman obtained another $10,000 from one of

                  Hafiz Khan’s NBP accounts.

               d. On December 3, 2009, Alam Zeb, who is Hafiz Khan’s grandson and

                  associated with the Pakistani Taliban, withdrew $2,300 from one of

                  Hafiz Khan’s NBP accounts. The evidence showed that at least some



   54
      See Superseding Indictment, United States v. Khan, No. 11-cr-20331-RNS, Doc. 103, at
7-10 (S.D. Fl. 2013). At trial, the government introduced bank records and recorded
conversations to substantiate all of these transfers.
   55
        Khan Trial Transcript, Doc. 834, at 107 (recording of conversation dated Aug. 3, 2010).

                                                24
          Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 27 of 47




                 of this money went to Noor Muhammad, an injured Pakistani Taliban

                 fighter.56

               e. On November 10, 2010, Rehman obtained $5,000 from one of Hafiz

                 Khan’s NBP accounts.

         78.     These transfers were part of, and helped fuel, a sophisticated financial

and terrorist infrastructure that had been developed over a significant period of

time. With this infrastructure in place, Hafiz Khan’s transfers to the Pakistani

Taliban could easily enable attacks, including the shootings and suicide bombings

that Hafiz Khan had hoped for. 57

         79.     The second way in which Hafiz Khan supported the Pakistani Taliban

was through his “madrassa,” a religious school he owned in the town of Galoch, in

the Swat Valley. 58 Hafiz Khan bragged that his madrassa had produced children

who had gone to Afghanistan to kill Americans. 59 Indeed, the madrassa displayed a




   56
        Khan Trial Transcript, Doc. 834, at 132-35 (testimony of Special Agent Ferlazzo).
   57
       Khan Trial Transcript, Doc. 841, at 86-87 (expert testimony documenting the low prices of
guns and explosives in the region); Ann Wilkens, Suicide Bombers and Society: A Study on
Suicide Bombers in Afghanistan and Pakistan 15-16 & n.14 (2011), available at
https://www.foi.se/rest-api/report/FOI-R--3058--SE (describing the low price of suicide bombs).
   58
      See Government’s Sentencing Memorandum, United States v. Khan, No. 11-cr-20331-
RNS, Doc. 802, at 27 (S.D. Fl. 2013) (explaining that the madrassa hosted Pakistani Taliban
preachers, was a place where the Pakistani Taliban slept, was shut down by the Pakistani Army
due to suspected terrorist links, and sent children to learn from a Pakistani Taliban leader how to
kill Americans in Afghanistan).
   59
        Khan Trial Transcript, Doc. 835, at 50 (conversation recorded on Aug. 28, 2010).

                                                25
          Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 28 of 47




banner which read “Death to America.” 60 The madrassa also provided shelter and

other support for members of the Pakistani Taliban.61 In the summer and autumn of

2009, the Pakistani Army closed and occupied Hafiz Khan’s madrassa because

they suspected it to be engaged in terrorist activity, including sheltering Hafiz

Khan’s son, Ikram Khan, a Pakistani Taliban commander, and other Pakistani

Taliban. 62 The madrassa was also funded, in part, by money transferred by Hafiz

Khan back to Pakistan through his NBP U.S. dollar accounts. Although Hafiz

Khan left Pakistan before the period relevant to this Complaint, he exercised

significant control over the madrassa from afar. 63

                2. National Bank of Pakistan’s Role and Knowledge

         80.    NBP played a crucial role in allowing the Pakistani Taliban to receive

U.S. dollars from Hafiz Khan. As Hafiz Khan’s own defense counsel explained,

money “would go into the National Bank of Pakistan in the United States,” and

“then it would go over to Pakistan and someone would take it out at that end.” 64

The government stated that Hafiz Khan had at least two U.S. dollar-denominated


   60
        Khan Trial Transcript, Doc. 854, at 74 (testimony of Special Agent Ferlazzo).
   61
      Khan Trial Transcript, Doc. 835, at 55-57 (Special Agent Ferlazzo recounting conversation
recorded on Sept. 20, 2010).
   62
     Khan Trial Transcript, Doc. 836, at 59, 63 (Special Agent Ferlazzo testifies that the Army
occupied the madrassa in August 2009 and is there until at least October).
   63
        Khan Trial Transcript, Doc. 835, at 46-47 (testimony of Special Agent Ferlazzo).
   64
    Khan Trial Transcript, Doc. 845, at 90 (questions between defense counsel and defense
summary witness).

                                                26
          Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 29 of 47




bank accounts with NBP, with account numbers ending in 451 and 522, that

received money from the United States and disbursed it to support the Pakistani

Taliban. 65 During trial, Ali Rehman also referred to an account ending in 540.66

         81.    We know that Hafiz Khan’s transactions were suspicious because they

triggered the United States government’s investigation, which ultimately led to

Hafiz Khan’s conviction for providing support to terrorists and terrorist

organizations.67 The government noted the “complicated methods” Hafiz Khan

used, and inquired further to find material support for terrorists. 68

         82.    In facilitating these suspicious transfers to the Pakistani Taliban, NBP

acted knowingly. The bank has robust “know your customer,” anti-money

laundering, and terrorist-finance policies and procedures that would have

compelled it to investigate Hafiz Khan’s transfers before permitting them. Those

policies required the bank to detect, prevent, and block transactions that even could

have a link to terrorism financing efforts. In this case, that investigation would




   65
        Khan Trial Transcript, Doc. 834, at 108-09 (testimony of Special Agent Ferlazzo).
   66
        Khan Trial Transcript, Doc. 847, at 37 (testimony of Ali Rehman).
   67
      See U.S. Dep’t of Justice, Six Individuals Charged for Providing Material Support to the
Pakistani Taliban (May 14, 2011), https://www.justice.gov/opa/pr/six-individuals-charged-
providing-material-support-pakistani-taliban (“This investigation was initiated by the FBI in
conjunction with the JTTF based upon a review of suspicious financial transactions and other
evidence.”).
   68
      Government’s Response in Opposition to Defendant Irfan Khan’s Motion for Revocation
of Detention Order, United States v. Khan, No. 11-cr-20331-RNS, Doc. 67, at 4 (S.D. Fl. 2011).

                                                27
          Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 30 of 47




have revealed the truth: that Hafiz Khan was supporting the Pakistani Taliban.

Indeed, as set forth in greater detail below, NBP had even more reason to be

suspicious than the U.S. government, because it was able to observe Hafiz Khan’s

actions from a much closer vantage point. NBP accordingly could not have made

the transfers, except knowingly.

         83.    As evidence of NBP’s knowledge and complicity, its staff were

personally involved in Hafiz Khan’s transactions. Ali Rehman, who was indicted

by the United States for providing material support to the Pakistani Taliban, and

was described by Hafiz Khan as his contact who purchased guns for the Pakistani

Taliban, made multiple withdrawals of amounts up to $10,000 each from Hafiz

Khan’s NBP accounts. Rehman testified in Hafiz Khan’s trial that in order to

withdraw this money, Rehman had to physically travel to NBP’s branch in

Mingora. There, Rehman provided a check signed by Hafiz Khan to the bank

manager. The bank manager had been instructed by Hafiz Khan already to pay out

money on the check, but Rehman was still required to sign the check himself, and

the bank manager would physically give the money to Rehman. 69 Hafiz Khan

testified to the same effect, averring that the reason the manager personally

supervised the transfers was to prevent fraud. 70 Thus, NBP bank managers were


   69
        Khan Trial Transcript, Doc. 847, at 37-38 (testimony of Ali Rehman).
   70
        Khan Trial Transcript, Doc. 850, at 96-97 (testimony of Hafiz Khan).

                                                28
          Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 31 of 47




interacting personally with both Hafiz Khan and with Rehman in connection with

illegal transfers in order to ensure that the transfers happened as Hafiz Khan

intended them to.

         84.    A similar interaction occurred when Hafiz Khan released funds to

Alam Zeb, an associate of the Pakistani Taliban. Hafiz Khan called the branch

manager of NBP’s branch in Deolai, Pakistan, to instruct him to release the funds

to Zeb, who picked up the funds in person from the manager himself. 71

         85.    NBP would also have noticed that the bank transfers and withdrawals

were unusual and suspicious. NBP’s “Policy Manual on Anti Money Laundering,”

which on information and belief was in effect during the 2008 to 2010 period,

noted that the U.S. “State Department cites the following examples as indications

of terrorist financing,” and listed behavior that Hafiz Khan engaged in, including

“[u]se of multiple personal and business accounts to collect and funnel funds to a

small number of foreign beneficiaries,” “[b]eneficiaries are located in a

problematic foreign jurisdiction,” and “[s]tated occupations of those engaging in

transactions that are not commensurate with the level of activity.”

         86.    These criteria were triggered in Hafiz Khan’s case. Hafiz Khan had at

least two NBP accounts in Pakistan, and used them to distribute significant funds




   71
        See Khan Trial Transcript, Doc. 834, at 118-19 (conversation recorded Nov. 24, 2009).

                                                29
          Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 32 of 47




to Pakistani beneficiaries, primarily Rehman, who was neither a relation nor a

business associate of Hafiz Khan’s, which would have raised concerns about the

purpose of the transfers.

         87.    All of the beneficiaries lived in or near an extremely “problematic”

jurisdiction: the Swat Valley. NBP would have known that during the relevant time

period, the Pakistani Taliban was extremely active in the Swat Valley area.

Hundreds of attacks had occurred in the region starting in 2007,72 and the Pakistani

Army was cracking down on the insurgency in Swat, so NBP would have known

that the Pakistani Taliban needed funds, and that any financial support for the

Pakistani Taliban in Swat would likely translate directly into violence in the

region—whether the money was used for explosives, guns, training, treatment, or

compensation.

         88.    Hafiz Khan’s “stated occupation”— which NBP knew based on

“know your customer” verification all NBP branches were required to complete—

was not commensurate with the funds he transferred to NBP branches in Pakistan.

Although Hafiz Khan was an imam of a mosque, a relatively low-paid position that

earned him “close to $3,000” per month, 73 he regularly made transfers of $10,000




   72
     Khan Trial Transcript, Doc. 840, at 209-11, 841, at 9 (expert testimony about outbreak of
TTP terrorism in Swat Valley from 2007 through 2008, extending into 2009).
   73
        Khan Trial Transcript, Doc. 842, at 65 (testimony of Anwar Ansari).

                                                30
         Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 33 of 47




to Ali Rehman. This significant disparity between Hafiz Khan’s income and the

size of his transfers would have raised suspicion.

        89.   Indeed, the amounts transferred raised red flags even independent of

Hafiz Khan’s occupation. NBP’s internal policies in effect from at least 2005

through 2010 required NBP staff to review transactions involving an amount of

500,000 Pakistani rupees or more and screen them for any indicia of suspicious

activity. Between 2008 and 2010, transactions of $10,000 U.S. dollars would have

significantly exceeded 500,000 Pakistani rupees.

        90.    Khan’s transactions also involved an unusual process, i.e., the use of

pre-signed checks. The State Bank of Pakistan’s “Examples of Suspicious

Transactions,” in effect from 2004 on, specifically identified “[f]requent

withdrawal of large amounts by means of cheques” as inherently suspect.74

Similarly, NBP’s own internal policy manuals noted that State Bank of Pakistan’s

“Regulation M-5 of Prudential Regulations for Corporate / Commercial Banking

require for paying special attention to all complex, unusually large transactions,

and all unusual patterns of transactions, which have no apparent economic or

visible lawful purpose and their reporting to State Bank of Pakistan.” Hafiz Khan’s




   74
       See BPD Circular No. 20 of 2004, June 16, 2004, available at
http://www.sbp.org.pk/bpd/2004/C20.htm, and Appendix I, Section 3(iii), available at
http://www.sbp.org.pk/bpd/2004/annx_c20.pdf.

                                             31
         Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 34 of 47




scheme to transfer funds in $10,000 increments to Ali Rehman by use of multiple

checks fit that pattern precisely.

        91.   NBP staff in the area would also have known that members of Hafiz

Khan’s family were suspected of Pakistani Taliban affiliation. For example,

multiple Pakistani police reports from the 2008 period identified Hafiz Khan’s son

Ikram Khan (AKA Ikramul Haq) as a Pakistani Taliban member. 75 These Pakistani

police reports specifically identified Ikram Khan as the son of Hafiz Khan, and

indicated that Ikram Khan participated in and was “wanted” for at least five

terrorist attacks, including multiple Pakistani Taliban attacks, between 2008 and

2009. Thus, both Hafiz Khan and Ikram Khan were identified in documents that

would have cast suspicion on any significant funds transfers by Hafiz Khan into

Pakistan.

        92.   Witnesses who lived in the area had observed Ikram Khan in 2008

armed and accompanying a Pakistani Taliban commander named Motabar Khan,

who was arrested and detained by the Pakistani Army in September 2009. 76 In




   75
       See Khan Trial Transcript, Doc. 844, at 200 (testimony of Ikram Khan); see also Shamim
Shahid, Man Arrested in Miami Is Wanted in Pakistan Too!, Pakistan Today (May 16, 2011),
https://www.pakistantoday.com.pk/2011/05/16/man-arrested-in-miami-is-wanted-in-pakistan-
too/.
   76
       See Khan Trial Transcript, Doc. 835, at 17 (recording of Hafiz Khan identifying Motabar
Khan as a Pakistani Taliban commander); Khan Trial Transcript, Doc. 839, at 131-32 (testimony
of Saifullah Khan that Motabar and Ikram were observed together and both armed with guns, and
that the “entire area” knew that Motabar was a Pakistani Taliban commander); Khan Trial
                                             32
         Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 35 of 47




addition to being a well-known Pakistani Taliban commander, Motabar Khan had

preached in Hafiz Khan’s madrassa.77

        93.   During the 2008 to 2009 period, the bank’s anti-money laundering

policies required it to investigate suspicious persons or people named by the police

as potentially involved in terrorism. Given Ikram Khan’s close association with his

father—as noted in police reports from the geographic area where NBP had

multiple branches—NBP would have known to look for suspicious transactions

from Hafiz Khan.

        94.   NBP staff would also have known that some of Hafiz Khan’s transfers

of U.S. dollars to multiple Pakistani accounts were for the purpose of funding his

madrassa, which was itself a form of material support to the Pakistani Taliban. On

information and belief, NBP’s policies required NBP staff to identify the purpose

for Hafiz Khan’s remittances, both when Hafiz Khan initiated the transfers and

when the recipient took cash directly from the NBP branch managers.

        95.   Any fund transfers through NBP branches for the purpose of funding

Hafiz Khan’s madrassa would raise terrorism finance red flags with the NBP

branch managers who approved them. First, madrassas in general raise heightened



Transcript, Doc. 845, at 35 (U.S. Attorney noting that Motabar was arrested by the army in or
around Sept. 2009).
   77
     Khan Trial Transcript, Doc. 854, at 201-02 (U.S. Attorney alludes to recorded conversation
showing that Motabar Khan preached at Hafiz Khan’s madrassa).

                                              33
          Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 36 of 47




concerns, which is why NBP’s anti-money laundering rules treat them as “high

risk” and require heightened diligence. That is for good reason. Experts have

explained that the vast majority (90%) of suicide bombers from Swat Valley

studied in madrassas.78 This specific madrassa was even more suspicious. Hafiz

Khan himself admitted that children from his madrassa had gone on to learn to kill

Americans in Afghanistan. And Hafiz Khan’s madrassa had been closed and

occupied by the Pakistani Army for approximately three months in 2009 due to

suspicion of its involvement with the Pakistani Taliban. To be more specific, the

madrassa was shut down because Ikram Khan and a well-known Pakistani Taliban

commander were associated with it. 79 NBP would have been attuned to these risks

before and while it processed Hafiz Khan’s transactions.

         96.    As a Pakistani bank with considerable familiarity with the country and

its particular terrorism financing risks, NBP would also have known that the

Pakistani Taliban, in particular, is adept at raising money from foreign supporters.

As the government’s expert witness testified at Hafiz Khan’s trial, the Pakistani

Taliban has a “robust support network” in other countries, including the United




   78
        Khan Trial Transcript, Doc. 840, at 182 (testimony of Khurum Iqbal).
   79
      Khan Trial Transcript, Doc. 839, at 122-26 (explaining the reasons the Pakistani Army
shut down and occupied the madrassa).

                                                34
          Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 37 of 47




States.80 Thus, NBP would have been on the alert for money transfers going to the

Pakistani Taliban.

         97.    It also was common knowledge in the area at the time that the

Pakistani Taliban and al-Qaeda were closely aligned and collaborating with each

other. Accordingly, NBP would have known that by facilitating fund transfers to

the Pakistani Taliban, it was also assisting al-Qaeda.

         98.    NBP also knew to be attentive to concerns about the behavior of its

customers because it was in legal proceedings in France on money laundering

charges (NBP was convicted and fined 200,000 euro by French authorities in

December 2008).

         99.    Separately, in August 2008, the Hong Kong Monetary Authority cited

NBP for numerous deficiencies in its Hong Kong branch’s anti-money laundering

and terrorist finance practices. According to leaked bank examination documents,

NBP took steps to substantially strengthen its anti-money laundering and terrorist

finance policies and procedures after August 2008. According to a Pakistani press

report, “National Bank said it had sent its reply to the Hong Kong Monetary




   80
        Khan Trial Transcript, Doc. 840, at 204.

                                                   35
         Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 38 of 47




Authority in September [2008] and since it did not receive any observation or

refutation to the response, it implies that it is satisfied with the response. 81

        100. Thus, during the period prior to the Camp Chapman Attack, NBP was

focused on the terms and proper implementation of the policies and procedures that

applied to Hafiz Khan’s high-value, complex transactions through multiple NBP

accounts for the benefit of his madrassa, and Taliban-associated family and non-

family members.

        101. In light of the fact that Hafiz Khan’s money actually was flowing to

the Pakistani Taliban, and in light of all of the clear warning signs to that effect, on

information and belief, plaintiffs allege that NBP’s personnel transferred funds for

Hafiz Khan knowing that the funds would aid the Pakistani Taliban—and by

extension al-Qaeda.

        102. Moreover, as set forth above, although these transfers were part of

NBP’s commercial banking business, they are not properly regarded as routine or

innocuous. Instead, they followed patterns of suspicious behavior that were

recognizable to prosecutors, bank regulators, and to NBP itself. And the purpose of

the transfers was to provide illegal support to the Pakistani Taliban at a time when




   81
       PakTribune, NBP Faces Second Monetary Scandal (Feb. 11, 2009),
http://paktribune.com/news/NBP-faces-second-monetary-scandal-211275.html.

                                            36
          Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 39 of 47




the organization was engaged in extreme violence—an act that violates U.S.

criminal law and cannot ever properly be regarded as routine.

         103. The transfers identified in this Complaint were significant enough,

and close enough in time to the Camp Chapman Attack, to have been a substantial

factor in causing that attack. As the United States explained in the criminal case

against Hafiz Khan, “[n]etworks of violence and terror do not just require people

willing to commit suicide attacks. They need people to provide money.”82 The

money NBP sent to the Pakistani Taliban filled that need, contributing significantly

to the Pakistani Taliban’s ability, together with its terrorist syndicate partners, to

commit the Camp Chapman attack. As the government observed, “money in

Pakistan, especially Swat, goes a long way, particularly when used to purchase

arms in the markets on the Afghan-Pakistan border and when sent in the form of

valuable U.S. dollars.” 83 Moreover, in addition to weapons and training, “financial

support . . . to injured Taliban fighters and their families, was just as important in

promoting the Pakistani Taliban’s violent campaign.” 84 Indeed, it does not take

much money “to make violence possible in that part of the world or to make it



   82
      Transcript of Arraignment, United States v. Khan, No. 11-cr-20331-RNS, Doc. 31, at 19
(S.D. Fl. 2011).
   83
      Government’s Trial Brief, United States v. Khan, No. 11-cr-20331-RNS, Doc. 613, at 22
(S.D. Fl. 2013).
   84
        Khan Trial Transcript, Doc. 833, at 48-49 (government’s opening statement).

                                               37
          Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 40 of 47




worthwhile for a fighter to leave his or her family behind knowing they will be

aided by money from America.”85 That is all the more true because the Pakistani

Taliban already had a sophisticated terrorist infrastructure that allowed it to deploy

these funds for maximum violent effect.

         104. By facilitating transfers of U.S. dollars to the Pakistani Taliban, NBP

thus performed an essential role in supporting, aiding and abetting, and conspiring

with the Pakistani Taliban and its partner al-Qaeda.

         105. Based on the fact that NBP transferred funds to the Pakistani Taliban

for Hafiz Khan, it is likely that discovery will provide evidentiary support for the

allegation that NBP made additional fund transfers transfers (for Hafiz Khan or

others) to individuals known to be associated with the Pakistani Taliban and/or al-

Qaeda and/or the Haqqani Network in the time period before the Camp Chapman

Attack. Any such transfers, which also form a basis for liability under this

Complaint, would independently render NBP liable under the Anti-Terrorism Act

for injuries caused by the Camp Chapman Attack.




   85
        Khan Trial Transcript, Doc. 833, at 48 (government’s opening statement).

                                                38
        Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 41 of 47




                              CLAIMS FOR RELIEF

                               First Claim for Relief

                  Civil Liability Under 18 U.S.C. § 2333(d)
     for Aiding and Abetting al-Qaeda, a Foreign Terrorist Organization

      106. Plaintiffs repeat and re-allege each and every allegation of the

foregoing paragraphs as if fully set forth herein.

      107. Plaintiffs were all injured by the Camp Chapman Attack, which was

an act of international terrorism as defined by 18 U.S.C. § 2331(1).

      108. The Camp Chapman Attack was committed, planned, and authorized

by al-Qaeda, an organization that had been designated an FTO as of the date of the

attack. As set forth above, al-Qaeda participated in Balawi’s recruitment and

training, participated in the planning of the attack, and authorized the attack.

      109. The Pakistani Taliban also committed the attack by training Balawi,

who acted as an agent for the Pakistani Taliban, Al-Qaeda, and their syndicate

partners.

      110. NBP aided and abetted the person who committed the Camp Chapman

Attack by providing tens of thousands of dollars to the Pakistani Taliban in the

lead-up to the attack by facilitating fund transfers from Hafiz Kahn and/or others.

      111. NBP was generally aware that by providing funds to the Pakistani

Taliban, it was playing a supporting role in the syndicate’s terrorist scheme to kill



                                          39
        Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 42 of 47




coalition forces—a goal that the Pakistani Taliban and al-Qaeda notoriously shared

and jointly pursued.

       112. As alleged above, NBP provided funds to the Pakistani Taliban

knowingly.

       113. The assistance NBP provided was substantial because the amount of

money involved was significant, NBP was physically present in the region, it had a

culpable state of mind, and the duration of the assistance was multiple years.

       114. The Camp Chapman Attack was the foreseeable result of the Pakistani

Taliban and al-Qaeda’s joint scheme to attack coalition forces, and it caused

plaintiffs’ injuries.

       115. In enacting and amending the Anti-Terrorism Act, Congress has

repeatedly stressed its objective to create civil liability for anybody who knowingly

provides material support (especially money), directly or indirectly, to foreign

terrorists who injure or kill Americans.

       116. NBP should accordingly be held liable for civil aiding and abetting

under 18 U.S.C. § 2333(d).




                                           40
        Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 43 of 47




                              Second Claim for Relief

                   Civil Liability Under 18 U.S.C. § 2333(d)
        for Conspiring with al-Qaeda, a Foreign Terrorist Organization

      117. Plaintiffs repeat and re-allege each and every allegation of the

foregoing paragraphs as if fully set forth herein.

      118. NBP entered into a conspiracy with Hafiz Khan, the transferees who

received Hafiz Khan’s money in Pakistan, the Pakistani Taliban, al-Qaeda, and the

Haqqani Network to join the syndicate’s terrorist campaign.

      119. As explained above, al-Qaeda, the Pakistani Taliban, and the Haqqani

Network conspired to carry out a terror campaign targeting coalition forces in

Afghanistan. Hafiz Khan and his transferees joined that conspiracy by providing

funds to it. And NBP joined the conspiracy by facilitating the fund transfers that

provided the Pakistani Taliban with resources to fulfill its role in the conspiracy.

      120. NBP knew that the objective of the conspiracy between these

sophisticated terrorist organizations was to facilitate terrorist attacks, including

attacks against coalition forces.

      121. The Camp Chapman Attack was a foreseeable act in furtherance of

this conspiracy that caused plaintiffs’ injuries.

      122. In enacting and amending the Anti-Terrorism Act, Congress has

repeatedly stressed its objective to create civil liability for anybody who knowingly



                                           41
        Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 44 of 47




provides material support (especially money), directly or indirectly, to foreign

terrorists who injure or kill Americans.

      123. NBP should accordingly be held liable for conspiracy under 18 U.S.C.

§ 2333(d).

                               Third Claim for Relief

               Civil Liability Under 18 U.S.C. § 2333(a) for
 Providing Material Support to Terrorists in Violation of 18 U.S.C. § 2339A

      124. Plaintiffs repeat and re-allege each and every allegation of the

foregoing paragraphs as if fully set forth herein.

      125. NBP provided material support or resources to the Pakistani Taliban

in violation of 18 U.S.C. § 2339A by transferring U.S. dollars from the United

States to the Pakistani Taliban’s recipients knowing that those funds would be used

in preparation for or in carrying out one or more violations of enumerated predicate

offenses, including 18 U.S.C. §§ 844(f) (destroying federal property), 930(c)

(homicide in the course of attacking a federal facility), 956 (conspiracy to kill,

kidnap, maim, or injure individuals, or to damage property, in a foreign country),

1114 (killing a federal officer, employee, or member of the armed forces), 1361

(destruction of federal property), and 2332 (killing or assaulting a United States

national outside the United States).

      126. The transfer of U.S. dollars to notorious terrorists in this context

constitutes an act of international terrorism, because it involves an act that is
                                           42
        Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 45 of 47




dangerous to human life, is apparently intended to influence the policy of a

government by intimidation or coercion or affect the conduct of a government by

mass destruction, assassination, or kidnapping, and transcends national boundaries.

      127. NBP’s actions proximately caused plaintiffs’ injuries by providing the

Pakistani Taliban and al-Qaeda with the type of funds necessary to carry out the

Camp Chapman Attack.

      128. NBP should accordingly be held liable under 18 U.S.C. § 2333(a).

                              Fourth Claim for Relief

                 Civil Liability Under 18 U.S.C. § 2333(a) for
            Providing Material Support to Terrorist Organizations
                       in Violation of 18 U.S.C. § 2339B

      129. Plaintiffs repeat and re-allege each and every allegation of the

foregoing paragraphs as if fully set forth herein.

      130. As stated above, NBP knew that al-Qaeda and the Pakistani Taliban

were essentially indistinguishable, and therefore knew that by providing resources

to the Pakistani Taliban, it was functionally providing resources to al-Qaeda.

      131. At the time, al-Qaeda had already been designated an FTO by the U.S.

State Department. NBP would have known this, or would have known that

al-Qaeda engaged in terrorism.




                                          43
       Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 46 of 47




      132. By providing the funds anyway, NBP violated 18 U.S.C. § 2339B,

which prohibits knowingly providing any material support or resources, whether

directly or indirectly, to a designated FTO.

      133. The provision of funds to violent terrorists waging armed conflict

against U.S. forces is an act of international terrorism as defined in 18 U.S.C.

§ 2331(1).

      134. NBP’s actions proximately caused plaintiffs’ injuries by providing the

Pakistani Taliban and al-Qaeda with the type of funds necessary to carry out the

Camp Chapman Attack.

      135. NBP should accordingly be held liable under 18 U.S.C. § 2333(a).

                             PRAYER FOR RELIEF

WHEREFORE, plaintiffs pray that this Court:

   (a) Accept jurisdiction over this action;

   (b) Enter judgment against NBP and in favor of all plaintiffs for compensatory

      damages (including for physical and emotional pain and suffering, loss of

      society, companionship, comfort, advice, and counsel, and economic loss) in

      amounts to be determined at trial;

   (c) Enter judgment against NBP and in favor of plaintiffs for treble damages

      pursuant to 18 U.S.C. § 2333;




                                           44
      Case 1:19-cv-11876-AKH Document 1 Filed 12/27/19 Page 47 of 47




  (d) Enter judgment against NBP and in favor of plaintiffs for any and all costs

     sustained in connection with the prosecution of this action, including

     attorney’s fees, pursuant to 18 U.S.C. § 2333;

  (e) Pre-judgment interest, as authorized by law; and

  (f) Grant such other and further relief as justice requires.

PLAINTIFFS DEMAND A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.



                                           Respectfully submitted,

                                              /s/Tejinder Singh

Ryan R. Sparacino                          Tejinder Singh
 (pro hac vice motion forthcoming)           (SDNY Bar No. TS0613)
SPARACINO PLLC                             GOLDSTEIN & RUSSELL, P.C.
1920 L Street, NW, Suite 535               7475 Wisconsin Ave., Suite 850
Washington, DC 20036                       Bethesda, MD 20814
Tel: 202.629.3530                          Tel: 202.362.0636
Ryan.sparacino@sparacinopllc.com           Fax: 866.574.2033
                                           tsingh@goldsteinrussell.com




Dated: December 27, 2019




                                         45
